Exhibit 10.56

INTEL CORPORATION

RESTRICTED STOCK UNIT AGREEMENT

UNDER THE 2006 EQUITY INCENTIVE PLAN

(for RSUs granted on or after January 24, 2012 with Year 2 to Year 5 Vesting)

 

1. TERMS OF RESTRICTED STOCK UNIT

This Restricted Stock Unit Agreement (this “Agreement”), the Notice of Grant
delivered herewith (the “Notice of Grant”) and the Intel Corporation 2006 Equity
Incentive Plan (the “2006 Plan”), as such may be amended from time to time,
constitute the entire understanding between you and Intel Corporation (the
“Corporation”) regarding the Restricted Stock Units (“RSUs”) identified in your
Notice of Grant.

 

2. VESTING OF RSUs

As specified in the Notice of Grant, RSUs will vest in annual tranches
beginning on the second anniversary of the Grant Date: 10% on second anniversary
of the Grant Date, 20% on the third anniversary of the Grant Date, 30% on the
fourth anniversary of the Grant Date and 40% on the fifth anniversary of the
Grant Date. Provided that you remain continuously employed by the Corporation or
a Subsidiary on a full time basis from the Grant Date specified in the Notice of
Grant through each vesting date specified in the Notice of Grant, the RSUs shall
vest and be converted into the right to receive the number of shares of the
Corporation’s Common Stock, $.001 par value (the “Common Stock”), specified on
the Notice of Grant with respect to such vesting date, except as otherwise
provided in this Agreement. If a vesting date falls on a weekend or any other
day on which the Nasdaq Stock Market (“NASDAQ”) is not open, affected RSUs shall
vest on the next following NASDAQ business day. The number of shares of Common
Stock into which RSUs convert as specified in the Notice of Grant shall be
adjusted for stock splits and similar matters as specified in and pursuant to
the 2006 Plan. RSUs will vest to the extent provided in and in accordance with
the terms of the Notice of Grant and this Agreement. If your status as an
Employee terminates for any reason except death, or Disablement (defined below),
prior to the vesting dates set forth in your Notice of Grant, your unvested RSUs
will be cancelled.

 

3. CONVERSION INTO COMMON STOCK

Shares of Common Stock will be issued or become free of restrictions as soon as
practicable following vesting of the RSUs, provided that you have satisfied your
tax withholding obligations as specified under Section 8 of this Agreement and
you have completed, signed and returned any documents and taken any additional
action that the Corporation deems appropriate to enable it to accomplish the
delivery of the shares of Common Stock. The shares of Common Stock will be
issued in your name (or may be issued to your executor or personal
representative, in the event of your death or Disablement), and may be effected
by recording



--------------------------------------------------------------------------------

shares on the stock records of the Corporation or by crediting shares in an
account established on your behalf with a brokerage firm or other custodian, in
each case as determined by the Corporation. In no event will the Corporation be
obligated to issue a fractional share.

Notwithstanding the foregoing, (i) the Corporation shall not be obligated to
deliver any shares of the Common Stock during any period when the Corporation
determines that the conversion of a RSU or the delivery of shares hereunder
would violate any laws of the United States or your country of residence or
employment and/or may issue shares subject to any restrictive legends that, as
determined by the Corporation’s counsel, is necessary to comply with securities
or other regulatory requirements, and (ii) the date on which shares are issued
may include a delay in order to provide the Corporation such time as it
determines appropriate to address tax withholding and other administrative
matters.

 

4. SUSPENSION OR TERMINATION OF RSU FOR MISCONDUCT

If at any time the Committee of the Board of Directors of the Corporation
established pursuant to the 2006 Plan (the “Committee”), including any
Subcommittee or “Authorized Officer” (as defined in Section 8(a)(v) of the 2006
Plan) notifies the Corporation that they reasonably believe that you have
committed an act of misconduct as described in Section 8(a)(v) of the 2006 Plan
(embezzlement, fraud, dishonesty, nonpayment of any obligation owed to the
Corporation, breach of fiduciary duty or deliberate disregard of Corporation
rules resulting in loss, damage or injury to the Corporation, an unauthorized
disclosure of any Corporation trade secret or confidential information, any
conduct constituting unfair competition, inducing any customer to breach a
contract with the Corporation or inducing any principal for whom the Corporation
acts as agent to terminate such agency relationship), the vesting of your RSUs
may be suspended pending a determination of whether an act of misconduct has
been committed. If the Corporation determines that you have committed an act of
misconduct, all RSUs not vested as of the date the Corporation was notified that
you may have committed an act of misconduct shall be cancelled and neither you
nor any beneficiary shall be entitled to any claim with respect to the RSUs
whatsoever. Any determination by the Committee or an Authorized Officer with
respect to the foregoing shall be final, conclusive, and binding on all
interested parties.

 

5. TERMINATION OF EMPLOYMENT

Except as expressly provided otherwise in this Agreement, if your employment by
the Corporation terminates for any reason, whether voluntarily or involuntarily,
other than on account of death, or Disablement (defined below), all RSUs not
then vested shall be cancelled on the date of employment termination, regardless
of whether such employment termination is as a result of a divestiture or
otherwise. For purposes of this Section 5, your employment with any partnership,
joint venture or corporation not meeting the requirements of a Subsidiary in
which the Corporation or a Subsidiary is a party shall be considered employment
for purposes of this provision if either (a) an the entity is designated by the
Committee as a Subsidiary



--------------------------------------------------------------------------------

for purposes of this provision or (b) you are specifically designated as an
employee of a Subsidiary for purposes of this provision.

For purposes of this provision, your employment is not deemed terminated if,
prior to sixty (60) days after the date of termination from the Corporation or a
Subsidiary, you are rehired by the Corporation or a Subsidiary on a basis that
would make you eligible for future Intel RSU grants, nor would your transfer
from the Corporation to any Subsidiary or from any one Subsidiary to another, or
from a Subsidiary to the Corporation be deemed a termination of employment.

 

6. DEATH

Except as expressly provided otherwise in this Agreement, if you die while
employed by the Corporation, your RSUs will become one hundred percent
(100%) vested.

 

7. DISABILITY

Except as expressly provided otherwise in this Agreement, if your employment
terminates as a result of Disablement, your RSUs will become one hundred percent
(100%) vested upon the later of the date of your termination of employment due
to your Disablement or the date of determination of your Disablement.

For purposes of this Section 7, “Disablement” shall be determined in accordance
with the standards and procedures of the then-current Long Term Disability Plan
maintained by the Corporation or the Subsidiary that employs you, and in the
event you are not a participant in a then-current Long Term Disability Plan
maintained by the Corporation or the Subsidiary that employs you, “Disablement”
shall have the same meaning as disablement is defined in the Intel Long Term
Disability Plan, which is generally a physical condition arising from an illness
or injury, which renders an individual incapable of performing work in any
occupation, as determined by the Corporation.

 

8. TAX WITHHOLDING

RSUs are taxable upon vesting based on the market value in accordance with the
tax laws of the country where you are resident or employed. RSUs are taxable in
accordance with the existing or future tax laws of the country where you are
resident or employed. If you are an U.S. citizen or expatriate, you may also be
subject to U.S. tax laws.

To the extent required by applicable federal, state or other law, you shall make
arrangements satisfactory to the Corporation (or the Subsidiary that employs
you, if your Subsidiary is involved in the administration of the 2006 Plan) for
the payment and satisfaction of any income tax, social security tax, payroll
tax, social taxes, applicable national or local taxes, or payment on account of
other tax related to withholding obligations that arise by reason of granting of
a RSU, vesting of a RSU or any sale of shares of the Common Stock (whichever is
applicable).



--------------------------------------------------------------------------------

The Corporation shall not be required to issue or lift any restrictions on
shares of the Common Stock pursuant to your RSUs or to recognize any purported
transfer of shares of the Common Stock until such obligations are satisfied.

Unless provided otherwise by the Committee, these obligations will be satisfied
by the Corporation withholding a number of shares of Common Stock that would
otherwise be issued under the RSUs that the Corporation determines has a Market
Value sufficient to meet the tax withholding obligations. In the event that the
Committee provides that these obligations will not be satisfied under the method
described in the previous sentence, you authorize UBS Financial Services Inc.,
or any successor plan administrator, to sell a number of shares of Common Stock
that are issued under the RSUs, which the Corporation determines is sufficient
to generate an amount that meets the tax withholding obligations plus additional
shares to account for rounding and market fluctuations, and to pay such tax
withholding to the Corporation. The shares may be sold as part of a block trade
with other participants of the 2006 Plan in which all participants receive an
average price. For this purpose, “Market Value” will be calculated as the
average of the highest and lowest sales prices of the Common Stock as reported
by NASDAQ on the day your RSUs vest. The future value of the underlying shares
of Common Stock is unknown and cannot be predicted with certainty.

You are ultimately liable and responsible for all taxes owed by you in
connection with your RSUs, regardless of any action the Corporation takes or any
transaction pursuant to this Section 8 with respect to any tax withholding
obligations that arise in connection with the RSUs. The Corporation makes no
representation or undertaking regarding the treatment of any tax withholding in
connection with the grant, issuance, vesting or settlement of the RSUs or the
subsequent sale of any of the shares of Common Stock underlying the RSUs that
vest. The Corporation does not commit and is under no obligation to structure
the RSU program to reduce or eliminate your tax liability.

 

9. RIGHTS AS A STOCKHOLDER

Your RSUs may not be otherwise transferred or assigned, pledged, hypothecated or
otherwise disposed of in any way, whether by operation of law or otherwise, and
may not be subject to execution, attachment or similar process. Any attempt to
transfer, assign, hypothecate or otherwise dispose of your RSUs other than as
permitted above, shall be void and unenforceable against the Corporation.

You will have the rights of a stockholder only after shares of the Common Stock
have been issued to you following vesting of your RSUs and satisfaction of all
other conditions to the issuance of those shares as set forth in this Agreement.
RSUs shall not entitle you to any rights of a stockholder of Common Stock and
there are no voting or dividend rights with respect to your RSUs. RSUs shall
remain terminable pursuant to this Agreement at all times until they vest and
convert into shares. As a condition to having the right to receive shares of
Common Stock pursuant to your RSUs, you acknowledge that unvested RSUs shall
have no value for purposes of any aspect of your employment relationship with
the Corporation.



--------------------------------------------------------------------------------

10. DISPUTES

Any question concerning the interpretation of this Agreement, your Notice of
Grant, the RSUs or the 2006 Plan, any adjustments required to be made
thereunder, and any controversy that may arise under this Agreement, your Notice
of Grant, the RSUs or the 2006 Plan shall be determined by the Committee
(including any person(s) to whom the Committee has delegated its authority) in
its sole and absolute discretion. Such decision by the Committee shall be final
and binding unless determined pursuant to Section 13(e) to have been arbitrary
and capricious.

 

11. AMENDMENTS

The 2006 Plan and RSUs may be amended or altered by the Committee or the Board
of Directors of the Corporation to the extent provided in the 2006 Plan.

 

12. DATA PRIVACY

You explicitly and unambiguously consent to the collection, use and transfer, in
electronic or other form, of your personal data as described in this document by
the Corporation for the exclusive purpose of implementing, administering and
managing your participation in the 2006 Plan.

You hereby understand that the Corporation holds certain personal information
about you, including, but not limited to, your name, home address and telephone
number, date of birth, social insurance number or other identification number,
salary, nationality, job title, any shares of stock or directorships held in the
Corporation, details of all RSUs or any other entitlement to shares of stock
awarded, canceled, exercised, vested, unvested or outstanding in your favor, for
the purpose of implementing, administering and managing the 2006 Plan (“Data”).
You hereby understand that Data may be transferred to any third parties
assisting in the implementation, administration and management of the 2006 Plan,
that these recipients may be located in your country or elsewhere, and that the
recipient’s country may have different data privacy laws and protections than
your country. You hereby understand that you may request a list with the names
and addresses of any potential recipients of the Data by contacting your local
human resources representative. You authorize the recipients to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
purposes of implementing, administering and managing your participation in the
2006 Plan, including any requisite transfer of such Data as may be required to a
broker or other third party with whom you may elect to deposit any shares of
Common Stock acquired under your RSUs. You hereby understand that Data will be
held only as long as is necessary to implement, administer and manage your
participation in the 2006 Plan. You hereby understand that you may, at any time,
view Data, request additional information about the storage and processing of
Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in



--------------------------------------------------------------------------------

writing your local human resources representative. You hereby understand,
however, that refusing or withdrawing your consent may affect your ability to
participate in the 2006 Plan. For more information on the consequences of your
refusal to consent or withdrawal of consent, you hereby understand that you may
contact the human resources representative responsible for your country at the
local or regional level.

 

13. THE 2006 PLAN AND OTHER TERMS; OTHER MATTERS

 

  (a) Certain capitalized terms used in this Agreement are defined in the 2006
Plan. Any prior agreements, commitments or negotiations concerning the RSUs are
superseded by this Agreement and your Notice of Grant. You hereby acknowledge
that a copy of the 2006 Plan has been made available to you.

The grant of RSUs to an employee in any one year, or at any time, does not
obligate the Corporation or any Subsidiary to make a grant in any future year or
in any given amount and should not create an expectation that the Corporation or
any Subsidiary might make a grant in any future year or in any given amount.

 

  (b) To the extent that the grant of RSUs refers to the Common Stock of Intel
Corporation, and as required by the laws of your country of residence or
employment, only authorized but unissued shares thereof shall be utilized for
delivery upon vesting in accord with the terms hereof.

 

  (c) Notwithstanding any other provision of this Agreement, if any changes in
the financial or tax accounting rules applicable to the RSUs covered by this
Agreement shall occur which, in the sole judgment of the Committee, may have an
adverse effect on the reported earnings, assets or liabilities of the
Corporation, the Committee may, in its sole discretion, modify this Agreement or
cancel and cause a forfeiture with respect to any unvested RSUs at the time of
such determination.

 

  (d) Nothing contained in this Agreement creates or implies an employment
contract or term of employment upon which you may rely.

 

  (e) Because this Agreement relates to terms and conditions under which you may
be issued shares of Common Stock of Intel Corporation, a Delaware corporation,
an essential term of this Agreement is that it shall be governed by the laws of
the State of Delaware, without regard to choice of law principles of Delaware or
other jurisdictions. Any action, suit, or proceeding relating to this Agreement
or the RSUs granted hereunder shall be brought in the state or federal courts of
competent jurisdiction in the State of California.

 

  (f)

Notwithstanding anything to the contrary in this Agreement or the applicable
Notice of Grant, your RSUs are subject to reduction by the Corporation if you



--------------------------------------------------------------------------------

 

change your employment classification from a full-time employee to a part-time
employee.

 

  (g) RSUs are not part of your employment contract (if any) with the
Corporation, your salary, your normal or expected compensation, or other
remuneration for any purposes, including for purposes of computing severance pay
or other termination compensation or indemnity.

 

  (h) In consideration of the grant of RSUs, no claim or entitlement to
compensation or damages shall arise from termination of your RSUs or diminution
in value of the RSUs or Common Stock acquired through vested RSUs resulting from
termination of your active employment by the Corporation (for any reason
whatsoever and whether or not in breach of local labor laws) and you hereby
release the Corporation from any such claim that may arise; if, notwithstanding
the foregoing, any such claim is found by a court of competent jurisdiction to
have arisen, then you shall be deemed irrevocably to have waived your
entitlement to pursue such claim.

 

  (i) Notwithstanding any terms or conditions of the 2006 Plan to the contrary,
in the event of involuntary termination of your employment (whether or not in
breach of local labor laws), your right to receive the RSUs and vest in RSUs
under the 2006 Plan, if any, will terminate effective as of the date that you
are no longer actively employed and will not be extended by any notice period
mandated under local law (e.g., active employment would not include a period of
“garden leave” or similar period pursuant to local law); furthermore, in the
event of involuntary termination of employment (whether or not in breach of
local labor laws), your right to sell shares of Common Stock that converted from
vested RSUs after termination of employment, if any, will be measured by the
date of termination of your active employment and will not be extended by any
notice period mandated under local law.

 

  (j)

Notwithstanding any provision of this Agreement, the Notice of Grant or the 2006
Plan to the contrary, if, at the time of your termination of employment with the
Corporation, you are a “specified employee” as defined in Section 409A of the
Internal Revenue Code (“Code”), and one or more of the payments or benefits
received or to be received by you pursuant to the RSUs would constitute deferred
compensation subject to Section 409A, no such payment or benefit will be
provided under the RSUs until the earliest of (A) the date which is six
(6) months after your “separation from service” for any reason, other than death
or “disability” (as such terms are used in Section 409A(a)(2) of the Code),
(B) the date of your death or “disability” (as such term is used in
Section 409A(a)(2)(C) of the Code) or (C) the effective date of a “change in the
ownership or effective control” of the Corporation (as such term is used in
Section 409A(a)(2)(A)(v) of the Code). The provisions of this Section 13(j)
shall only apply to the extent required to avoid your incurrence of any penalty
tax or interest under Section 409A of the Code or any regulations or Treasury
guidance promulgated thereunder. In addition, if any provision of the RSUs would
cause you to incur any penalty tax or



--------------------------------------------------------------------------------

 

interest under Section 409A of the Code or any regulations or Treasury guidance
promulgated thereunder, the Corporation may reform such provision to maintain to
the maximum extent practicable the original intent of the applicable provision
without violating the provisions of Section 409A of the Code.

 

  (k) Copies of Intel Corporation’s Annual Report to Stockholders for its latest
fiscal year and Intel Corporation’s latest quarterly report are available,
without charge, at the Corporation’s business office.

 

  (l) Notwithstanding any other provision of this Agreement, if any changes in
law or the financial or tax accounting rules applicable to the RSUs covered by
this Agreement shall occur, the Corporation may, in its sole discretion,
(1) modify this Agreement to impose such restrictions or procedures with respect
to the RSUs (whether vested or unvested), the shares issued or issuable pursuant
to the RSUs and/or any proceeds or payments from or relating to such shares as
it determines to be necessary or appropriate to comply with applicable law or to
address, comply with or offset the economic effect to the Corporation of any
accounting or administrative matters relating thereto, or (2) cancel and cause a
forfeiture with respect to any unvested RSUs at the time of such determination.